Citation Nr: 0700060	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-39 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served as a member of the Army National Guard 
on periods of active duty for training (ACDUTRA) from January 
4, 1991 to May 28, 1991, and from June 12, 1993 to June 26, 
1993.  She did not serve on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which denied the benefit sought on 
appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2006.  A 
transcript of the hearing is associated with the appellant's 
claims folders.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
onset of the veteran's fibromyalgia and her ACDUTRA.


CONCLUSION OF LAW

Fibromyalgia was not incurred in, or aggravated during the 
appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 
3.307, 3.309, 3.655 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his or her possession, what specific 
evidence he or she is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 and 
April 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In a May 2006 letter, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private treatment records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claim. 



Background

National Guard service medical records are negative for 
complaints, treatment, or diagnosis of fibromyalgia.  Records 
show that the appellant injured her left hip jumping off a 
truck during ACDUTRA in June 1993.  She went to her unit's 
Troop Medical Clinic and was referred to a civilian hospital, 
at which time x-rays were done that were reported to be 
normal.  The appellant returned to limited duty, but the pain 
progressively worsened and eventually prevented her from 
partaking in any kind of physical activity.  

A Physical Evaluation Board proceeding in February 1997 
showed a diagnosis of chronic left hip pain with normal range 
of motion and normal x-rays, CT scan and MRI.  It was 
determined that the condition was incurred in the line of 
duty.  The appellant was subsequently medically discharged in 
1997 as a result of her left hip disability.  By a rating 
decision dated April 2002, the appellant was granted service 
connection for a left hip strain.

The Board notes that the appellant is a military dependent 
and receives medical treatment at Elmendorf Air Force Base.  
Treatment records dated 2001 to 2005 shows that the appellant 
was diagnosed with fibromyalgia in July 2001 and has been 
unable to work since January 2003 due to her limited physical 
endurance and strength.  In an August 2005 letter, the 
appellant's treating physician indicated the appellant 
experienced pain in her hips which predated an infectious 
arthritis related to a December-May viral infection.  He 
noted that it was more likely than not, that her hip pain 
resulted from a hip injury that was noted while she was in 
the National Guard.

A June 2003 record from the Alaska Department of Labor 
indicates that the appellant could not work due to 
fibromyalgia and that this began in July 2001.

The veteran submitted two lay statements which were received 
in March 2004.  One statement was from the appellant's former 
school administrator where she worked.  This individual 
indicated that the appellant began having medical problems in 
the fall of 2001 and was unable to fulfill her teaching 
contract for the 2002-2003 school year and had to resign her 
position due to ill health.

The second statement was from the appellant's mother who 
indicated that the appellant had suffered from fibromyalgia 
for more than ten years.  She noted that the appellant was 
unable to work or at times, care for her daughter.

In March 2004 the appellant submitted Social Security 
Administration records showing that she was granted 
disability insurance benefits beginning December 2002 because 
of a combination of fibromyalgia, joint disease of the left 
hip, and a migraine headache disorder.

In March 2004, the appellant also submitted information 
obtained from the internet concerning fibromyalgia from the 
National Institute of Health (NIH).  In submitting the Social 
Security records and the internet information, the Board 
notes the appellant waived RO consideration of the additional 
evidence.

At her May 2006 Travel Board hearing, the appellant testified 
that she believed that her hip pain during her ACDUTRA in 
1993 was the beginning of her fibromyalgia.  The appellant 
reported that while on ACDUTRA in 1993 she jumped off a truck 
with approximately 40 pounds of gear and injured her hip.  
She stated that after that injury the pain later spread to 
the right hip and back.  The appellant testified that at the 
time she injured her hip in 1993, fibromyalgia was not a 
diagnosis and believed it started with her hip injury.

Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2006).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

Service medical records show that the appellant was medically 
discharged from the National Guard in 1997 as a result of her 
left hip disability which occurred after an injury in 1993.  
There is no medical evidence that the veteran was treated for 
symptoms of fibromyalgia in June 1993.  National Guard 
service medical records do not reveal a diagnosis of 
fibromyalgia.

Medical records from Elmendorf Air Force Base indicate that 
the appellant was diagnosed with fibromyalgia in July 2001.  
Although the appellant's treating physician at Elmendorf 
opined that her left hip pain resulted from the hip injury 
she had while on ACDUTRA, there is no medical opinion linking 
the appellant's hip injury to her current fibromyalgia.  As 
noted above, the appellant is service connected for left hip 
strain.  

The Board considered the appellant's testimony and the lay 
statements submitted in March 2004.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a lay 
person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, these assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the appellant's ACTUDRA 
and her current fibromyalgia.

In addition, the Board considered the NIH literature 
submitted in support of the appellant's claim.  This 
literature, however, does not address the individual 
specifics of the appellant's case.  Hence, it is of minimal 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998)

Based upon the above, it is found that there is no competent 
medical evidence establishing that the appellant's 
fibromyalgia was incurred in or aggravated during a period of 
ACDUTRA.  In reaching this decision, the "benefit of the 
doubt" doctrine has been considered; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102.  Accordingly, the claim 
for service connection for fibromyalgia must be denied.


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


